Freschi, J.
(concurring):
Upon an information filed alleging that this appellant had actually abandoned his wife, failed to provide for her, left her without adequate support, in danger of becoming a burden on the public, and neglected to provide for her according to his means, the magistrate in the Family Court found the appellant guilty of being a disorderly person, suspended sentence and placed him on probation for a period of two years, conditioned to pay ten dollars per week for the support of his wife.
This is a special proceeding of a criminal nature (People ex rel. Commissioners of Charities v. Cullen, 151 N. Y. 54; People v. O’Neill, 117 App. Div. 826) governed by the provisions of the Code of Criminal Procedure (§ 899) and the Inferior Criminal Courts Act, section 74, as amended by Laws of 1919, chapter 339.
There can be no question about the legislative authority to grant jurisdiction on the subject of support to the Magistrate’s Court concurrent, in part, with the authority exercised by the Supreme Court in cases of this kind; and that such power has been legally conferred cannot, in my opinion, be successfully challenged. (Matter of Estate of Stilwell, 139 N. Y. 337, 342; People ex rel. Ryan v. Green, 58 id. 295, 301.) The Family Court is not a newly-created court since the Constitution of 1846; but, on the other hand, it is a continuance of the office of the justice of the peace. (People ex rel. Burly v. Howland, 155 N. Y. 270.) In this latter case the court said: “ The office of justice of the peace came down to us from remote times. It existed in England before the discovery of America, and it has existed here practically during our entire history, both colonial and state, at first with criminal jurisdiction only.” (See, also, 3 Daly [N. Y.], 547-558; 2 Rev. Laws, 1813, p. 350, chap. 86, § 22; Laws of 1832, chap. 58; Laws of 1844, chap. 315, art. I, § 3; Laws of 1873, chap. 538; Consol. Act [Laws of 1882, chap. 410], § 1541; Laws of 1895, chap. 601, § 3; Greater N. Y. Charter [Laws of 1897, chap. 378], § 1392; Laws of 1910, chap. 659, § 72.)
Originally, justices of the peace were vested with power to act in proceedings on a complaint by a wife against her husband for neglect to provide for her. (1 R. L. 1813, chap. 31, p. 114.)
I quite agree with my colleague, Justice Edwards, that jurisdiction in matrimonial actions was originally lodged in the Court *641of Chancery by the Legislature in 1787 (2 Kent’s Com. [14th ed.] 125. See, also, Erkenbrach v. Erkenbrach, 96 N. Y. 456; Crouch v. Crouch, 193 App. Div. 221; Ackerman v. Ackerman, 200 N. Y. 72, 76) and that subsequently the Supreme Court succeeded to this power; but I am unable to find any prohibition against a city magistrate exercising the powers vested in him in all the instances defined under section 74 of the Inferior Criminal Courts Act, as amended by chapter 339, Laws of 1919, which provides who may be adjudged a disorderly person. I do not mean to say that under the last-mentioned act, the Family Court as an inferior local court of criminal jurisdiction as constituted prior to the amendment of November 8, 1921, had conferred upon it any equity jurisdiction and all the powers of the Supreme Court in matters of support connected with matrimonial actions. Although the office of city magistrate is an ancient office, I find no case in which equity powers have ever been given to it. Prior to the amendment of section 685 of the Greater New York charter (Laws of 1901, chap. 466) by chapter 420 of the Laws of 1912 all the decisions held that there was no power in the magistrate to find a husband guilty of being a disorderly person unless he did leave his wife in danger of becoming a burden upon the public. (People v. Miller, 30 Misc. 355; People v. Smith, 139 App. Div. 361; People ex rel. Commissioners of Public Charities v. Prince, 128 id. 327; People ex rel. Com. of Charities v. Duffin, 68 Mise. 290.)
Is mere abandonment and non-support sufficient? Does mere neglect to provide for a wife according to a husband’s means without proof that she is in danger of becoming a burden upon the public constitute one a disorderly person within the meaning of the statute?
It would seem that sufficient proof must be adduced in each such case to show that the abandoned or neglected wife has not been provided for and that she is without means and then by the rule of the statute she becomes presumptively liable to become a charge upon the public — a presumption which may be rebutted; but the condition precedent must be established that she is without “ means ” which includes “ ability.” The whole statute must be read together in order to understand the legislative intent. We should not take out a quotation and consider it quite apart from the context. I do not think that it was the purpose of the lawmakers of this State to make it possible to adjudge a husband a disorderly person subject to imprisonment merely because he fails to furnish support for his wife in accordance with his legal obligations and fundamental duty irrespective of her income or ability *642to earn means on her own account. Nor. is the husband who fails to give according to the full measure of his income and means, although he has made some provision for his family, which the wife charges is inadequate, to be deemed a disorderly person aside from all other considerations, as at first might seem to be the case by reading subdivision a of the act under consideration. The general scheme of the statute (Inferior Criminal Courts Act, § 74) was designed to prevent the wife from becoming a charge upon the public purse. But where the abandoned or neglected wife is without any means of proper support, a presumption of fact established by law operates in her favor, and she is then entitled, unless the contrary be established, to an order against the husband for her benefit “ specifying a fair and reasonable sum of money according to his financial ability, to be paid weekly * * * for the support of his wife.”
In every case in the Magistrate’s Family Court, therefore, it is imperative to find by competent proof of fact that, not alone' has no adequate provision for her support been made by her husband, but that the wife is without means or ability to support herself. Has that requirement been met in the case at bar? The prosecutrix has testified that she is “ not physically fit,” “ ill,” “ a nervous wreck,” “ run down ” and “ can’t do a thing ” and “ not capable of holding a position.” In these several regards, her testimony is only a mass of conclusions upon the question of her physical condition. Much testimony as to her physical state is secondary and valueless. As to her income, the testimony is far from satisfactory. While she does say that her husband had not furnished her with moneys or necessaries for her support since May 2, 1924, the record is barren of proper proof that she is without means, property or income whatsoever. The following is an extract of the complainant’s testimony: “ Q. At the time that he left you, did he leave you any money or visible means of livelihood? A. Why, no, he came back the next day and gave me ten dollars. At that time he agreed to give me ten dollars a week after that. The Court: Q. Has he made any provisions for your support since that time? A. No, sir. Q. Has he given you anything for your support since that time? A. Yes, sir.” Here she refers to the alimony allowed in the Supreme Court actions. “ By Mr. Kirk: Q. Well you have received no support from your husband for a month past, have you? A. No, sir.”
There should be clear and positive proof on both of these subjects.
Before the presumption to which I have alluded arises, it is incumbent on the prosecution to lay a sufficient foundation of *643facts on which to base it. It is far from an arbitrary and unreasonr able presumption, and I believe that the prosecution has failed to lay that foundation. Furthermore, there is a serious doubt in my mind as to whether, in the light of the testimony of the witness Collins, the prosecutrix ever intended to Uve with her husband.
On the whole case, I am of the opinion that the evidence does not sustain the finding of the learned magistrate in particular as to the complainant being without means or ability to support herself by a clear preponderance of evidence, and it is a significant circumstance that at no time has she ever tried to invoke her civil rights to procure the necessaries of life upon defendant’s liability.
I, therefore, vote to reverse the order herein and to grant appellant a new trial.